UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1889


XIAO-YING YU,

                    Plaintiff - Appellant,

             v.

ROBERT R. NEALL, Maryland Department of Health Secretary (formerly Dennis
Schrader); DAVID BRINKLEY, Maryland Department of Budget and
Management Secretary,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:17-cv-03260-JKB)


Submitted: January 22, 2019                                       Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Xiao-Ying Yu, Appellant Pro Se. James Nelson Lewis, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Xiao-Ying Yu appeals the district court’s order dismissing her civil action that

alleged claims of workplace discrimination. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Yu v.

Neall, No. 1:17-cv-03260-JKB (D. Md. June 26, 2018). We deny as moot Yu’s “Motion

for Concerns of the Docket Records.” We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2